FILED
                             NOT FOR PUBLICATION                            MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA ALEJANDRINA BASURTO                        No. 14-71201
CAMACHO,
                                                 Agency No. A095-313-437
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Maria Alejandrina Basurto Camacho, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen removal proceedings based on ineffective assistance of

counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678

(9th Cir. 2011). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Basurto Camacho’s motion

to reopen as untimely where the motion was filed more than nine years after her

removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Basurto Camacho

failed to establish the due diligence required for equitable tolling of the filing

deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner

who is prevented from filing because of deception, fraud or error, as long as

petitioner exercised due diligence in discovering such circumstances).

      In light of our disposition, we do not reach Basurto Camacho’s contentions

regarding prejudice. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004)

(“As a general rule courts and agencies are not required to make findings on issues

the decision of which is unnecessary to the results they reach.” (citation and

quotation marks omitted)).

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011)

(“No significant changes have occurred since Ekimian that would allow . . . us to

review sua sponte reopening.”).




                                            2                                        14-71201
      We deny Basurto Camacho’s motion to supplement the record. See Dent v.

Holder, 627 F.3d 365, 371 (9th Cir. 2010) (explaining standard for review of

out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     14-71201